United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURIIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-23090 CARROLLTON BANCORP (Exact name of registrant as specified in its charter) MARYLAND 52-1660951 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7151 Columbia Gateway Drive, Suite A, Columbia, Maryland 21046 (Address of principal executive offices)(Zip Code) (410) 312-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§223.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,576,388 common shares outstanding at November 11, 2011 CARROLLTON BANCORP CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December31, 2010 4 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 5 Consolidated Statements of Stockholders’ Equity for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 6 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION 36 Item 1. Legal Proceedings 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 37 PART I ITEM 1. FINANCIAL STATEMENTS CARROLLTON BANCORP CONSOLIDATED BALANCE SHEETS September 30, December31, (unaudited) ASSETS Cash and due from banks $ $ Federal funds sold and other interest-bearing deposits Federal Home Loan Bank stock, at cost Investment securities: Available for sale Held to maturity (fair value of $3,182,525 and $4,474,091) Loans held for sale Loans, less allowance for loan losses of $4,744,732 and $4,481,236 Premises and equipment Accrued interest receivable Bank owned life insurance Deferred income taxes Foreclosed real estate Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Advances from the Federal Home Loan Bank Accrued interest payable Accrued pension plan Other liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $1.00 per share (liquidation preference of $1,000 per share) authorized 9,201 shares; issued and outstanding 9,201 as of September 30, 2011 and December 31, 2010 (discount of $209,630 as of September 30, 2011 and $275,829 as of December 31, 2010) Common stock, par $1.00 per share; authorized 10,000,000 shares; issued and outstanding 2,576,388 and 2,573,088 as of September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income ) ) $ $ See accompanying notes to consolidated financial statements. 4 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF INCOME Three Months Ended September30, Nine Months Ended September30, (unaudited) (unaudited) (unaudited) (unaudited) Interest income: Loans $ Investment securities: Taxable Nontaxable Dividends Federal funds sold and interest-bearing deposits with other banks Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Electronic banking fees Mortgage-banking fees and gains Brokerage commissions Service charges on deposit accounts Other fees and commissions Write down of impaired securities (168,384 ) (209,679 ) (750,046 ) (1,097,154 ) Security (losses) gains, net - (2,603 ) Total noninterest income Noninterest expenses: Salaries Employee benefits Occupancy Professional services Furniture and equipment Foreclosed real estate losses, write downs and costs Other operating expenses Total noninterest expenses (Loss) Income before income taxes (185,737 ) Income tax (benefit) expense (163,914 ) (52,641 ) Net (loss) income ) Preferred stock dividends and discount accretion Net (loss) income available to common shareholders (433,058 ) (163,190 ) Basic net (loss) income per common share $ $ $ ) $ ) Diluted net (loss) income per common share $ $ $ ) $ ) See accompanying notes to consolidated financial statements. 5 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Nine Months Ended September 30, 2011 and 2010 (unaudited) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Balance December31, 2010 $ ) Net loss 0 0 0 (21,823 ) 0 $ ) Changes in unrealized gains (losses) on available for sale securities, net of tax 0 0 0 0 Comprehensive income $ Accretion of discount associated with U.S. Treasury preferred stock 0 0 (66,199 ) 0 Issuance of Common Stock 0 0 0 Preferred stock dividend accrued 0 0 0 (230,024 ) Preferred stock cash dividend 0 0 0 (115,012 ) 0 Balance September 30, 2011 $ ) Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Comprehensive Income Balance December31, 2009 $ ) Net income 0 0 0 0 $ Changes in unrealized gains (losses) on available for sale securities, net of tax 0 0 0 0 Cash flow hedging derivatives 0 0 0 0 ) ) Comprehensive income $ Accretion of discount associated with U.S. Treasury preferred stock 0 0 ) 0 Issuance of Common Stock 0 0 0 Stock-based compensation 0 0 0 0 Preferred stock cash dividend 0 0 0 ) 0 Cash dividends, $0.10 per share 0 0 0 ) 0 Balance September 30, 2010 $ ) See accompanying notes to consolidated financial statements. 6 CARROLLTON BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2011 and 2010 Nine Months Ended September 30, (unaudited) (unaudited) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Amortization of premiums and discounts (34,087 ) (62,750 ) Write down of impaired securities Loss (gain) on sale of securities (15,946 ) Loans held for sale made, net of principal sold (2,939,550 ) Loss (gain) on sale of foreclosed real estate Write down of foreclosed real estate 0 Loss (gain)on disposal of premises and equipment (2,407 ) 2007 Equity Plan stock issued - Stock based compensation expense Decrease (increase) in: Accrued interest receivable Prepaid income taxes (335,392 ) Deferred income taxes (52,712 ) Cash surrender value of bank owned life insurance (112,433 ) (124,892 ) Other assets Increase (decrease) in: Accrued interest payable (56,950 ) (96,951 ) Deferred loan origination fees (31,496 ) Other liabilities (64,392 ) Net cash provided by operating activities Cash flows from investing activities: Redemption of Federal Home Loan Bank stock Proceeds from maturities of securities available for sale Proceeds from maturities of securities held to maturity Proceeds from sale of equity securities 0 Purchase of securities available for sale (1,121,457 ) 0 Loans made, net of principal collected (6,504,972 ) Purchase of premises and equipment (384,799 ) (268,825 ) Proceeds from sale of foreclosed real estate Proceeds from sale of premises and equipment - Net cash provided by investing activities Cash flows from financing activities: Net increase (decrease)in time deposits (26,962,825 ) Net increase (decrease) in other deposits Payments of Federal Home Loan Bank advances (29,920,000 ) (6,670,000 ) Net decrease in other borrowed funds — (6,542,472 ) Dividends paid (115,012 ) (653,604 ) 7 Net cash used by financing activities (15,586,119 ) (25,311,522 ) Net increase (decrease) in cash and cash equivalents (16,762,203 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid on deposits and borrowings $ $ Income taxes paid (refunds received) $ ) $ Transfer of loan to foreclosed real estate $ $ See accompanying notes to consolidated financial statements. 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Information as of and for the three and nine months ended September 30, 2011 and 2010 is unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements for Carrollton Bancorp (“the Company”) have been prepared in accordance with the instructions for Form 10-Q and, therefore, do not include all information and notes necessary for a full presentation of financial condition, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. The consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto, included in the Company’s 2010 Annual Report on Form 10-K (“2010 Form 10-K”) filed with the Securities and Exchange Commission (“SEC”). The consolidated financial statements include the accounts of the Company’s subsidiary, Carrollton Bank, Carrollton Bank’s wholly-owned subsidiaries, Carrollton Mortgage Services, Inc. (“CMSI”), Carrollton Financial Services, Inc. (“CFS”), Mulberry Street, LLC (“MSLLC”), and Carrollton Bank’s 96.4% owned subsidiary, Carrollton Community Development Corporation (“CCDC”) (collectively, the “Bank”). All significant intercompany balances and transactions have been eliminated. The consolidated financial statements as of September 30, 2011 and for the three and nine months ended September 30, 2011 and 2010 are unaudited but include all adjustments, consisting only of normal recurring adjustments, which the Company considers necessary for a fair presentation of financial position and results of operations for those periods. The results of operations for the three and nine months ended September 30, 2011, are not necessarily indicative of the results that will be achieved for the entire year. Management has evaluated all significant events and transactions that occurred after September 30, 2011 through the date these financial statements were issued for potential recognition or disclosure in these financial statements. Reclassifications Certain items in prior financial statements have been reclassified to conform to the current presentation. Derivative Instruments and Hedging Activities The Company accounts for derivative instruments and hedging activities utilizing accounting guidance established for Accounting for Derivative Instruments and Hedging Activities, as amended. The Company recognizes all derivatives as either assets or liabilities on the balance sheet and measures those instruments at fair value using Level 2 inputs as defined in Note 8. Changes in fair value of derivatives designated and accounted for as cash flow hedges, to the extent they are effective as hedges, are recorded in “Other Comprehensive Income,” net of deferred taxes. Any hedge ineffectiveness would be recognized in the income statement line item pertaining to the hedged item. Management periodically reviews contracts from various functional areas of the Company to identify potential derivatives embedded within selected contracts. Management has identified potential embedded derivatives in certain loan commitments for residential mortgages where the Company has intent to sell to an outside investor. Due to the short-term nature of these loan commitments and the minimal historical dollar amount of commitments outstanding, the corresponding impact on the Company’s financial condition and results of operation has not been material. The Company entered into an interest rate Floor transaction on December 14, 2005. The Floor had a notional amount of $10.0 million with a minimum interest rate of 7.00% based on U.S. prime rate and was initiated to hedge exposure to the variability in the future cash flows derived from adjustable rate home equity loans in a declining interest rate environment. The Floor had a term of five years. This interest rate Floor was designated a cash flow hedge, as it was designed to reduce variation in overall changes in cash flow below the above designated strike level associated with the first Prime based interest payments received each period on its then existing loans. The interest rate of these loans changed whenever the repricing index changed, plus or minus a credit spread (based on each loan’s underlying credit characteristics), until the interest rate Floor matured on December 14, 2010. When the Prime rate index fell below the strike level of the Floor prior to maturity, the Floor’s counterparty paid the Company the difference between the strike rate and the rate index multiplied by the notional value of the Floor multiplied by the number of days in the period divided by 360 days. 9 NOTE 2 – NET INCOME PER SHARE The calculation of net income per common share is as follows: Three Months Ended September 30, Nine Months Ended September 30, Basic: Net (loss) income $ $ $ ) $ Net (loss) income available to common stockholders (433,058 ) (163,190 ) Average common shares outstanding Basic net (loss) income per common share $ $ $ ) $ ) Diluted: Net (loss) income $ $ $ ) $ Net (loss) income available to common stockholders (433,058 ) (163,190 ) Average common shares outstanding Stock option adjustment - Average common shares outstanding - diluted Diluted net (loss) income per common share $ $ $ ) $ ) NOTE 3 – INVESTMENT SECURITIES Investment securities are summarized as follows: Amortized cost Unrealized gains Unrealized losses Fair value September 30, 2011 Available for sale U.S. government agency $ $ $
